From the above statement of the facts, it appears plainly that the lower court granted the new trial solely on a question of law, unmixed with any questions of fact, or discretion on the part of the court, and in this class of cases the action of the trial court in granting a new trial is open for review in this court. Farmers'   Merchants' National Bank of Hobart v.School District No. 56, 25 Okla. 284, 105 P. 641; Jacobs v.City of Perry, 29 Okla. 743, 119 P. 243; Sharp v. Choctaw,etc., Co., 34 Okla. 730, 126 P. 1025; Young v. Dunbar,36 Okla. 54, 127 P. 692; St. L.   S. F. R. Co. v. Fisher,37 Okla. 751, 133 P. 41; Sipes v. Dickinson, 39 Okla. 741,136 P. 761. *Page 179 
The trial court held that the provisions of the contract were in conflict with the state Constitution, and were therefore inoperative and void. In this there was error. In St. L.   S.F. R. Co. v. Bilby, 35 Okla. 589, 130 P. 1089, it is held:
"On account of the passage of the Act of Congress of June 29, 1906, c. 3591 (34 Stat. at L. 584), the state, under its police power, has ceased to have the authority to pass acts relative to contracts made by carriers pertaining to interstate shipments, and section 9 of article 23 of the Constitution of this state applies only to intrastate shipments."
And the same principle is laid down in M., K.   T. R. Co. v.Walston, 37 Okla. 517, 133 P. 42; M., K.   T. R. Co. v.Lenaham, 39 Okla. 283, 135 P. 383; St. L.   S. F. R. Co. v.Zickafoose, 39 Okla. 302, 135 P. 406; St. L.   S. F. R. Co.v. Cox, 40 Okla. 258, 138 P. 144; M. O.   G. Ry. Co. v.French, post, p. 222, 152 P. 591. In M., K.   T. R. Co. v.Harriman, 227 U.S. 657, 33 Sup. Ct. 397, 57 L. Ed. 690, it is held:
"The Carmack Amendment has withdrawn the determination of validity of all stipulations in interstate shipping contracts from state law and legislation. Under that amendment the validity of a provision that suit must be brought within a specified period is a federal question to be settled by the general common law."
See, also, Adams Express Co. v. Croninger, 226 U.S. 491, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257.
We therefore recommend that the order of the lower court granting a new trial be reversed, and the case remanded, with instructions to reinstate the judgment in favor of the defendant below.
By the Court: It is so ordered. *Page 180